DETAILED ACTION
Applicants’ filing of November 15, 2021, in response to the action mailed August 13, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1 and 5 have been amended, and no claims have been added.  Claims 1-8 are pending.  
The examiner has allowed applicants to shift invention. The invention under prosecution is directed to thermolysin liquid preparations comprising thermolysin in a concentration of 0.1 to 5.0 mg/mL and having a pH adjusted to higher than 9.0, the thermolysin liquid preparation not containing an added salt other than a buffer salt.  Claims 1-8, as amended below, have been evaluated.
Effective Filing Date
Based on the instant application being a 371 filing of PCT/JP2018/028409, the effective filing date granted for the claims, as amended below, is July 30, 2018, the filing date of said PCT application.   It is acknowledged that applicants claim the benefit of foreign application JAPAN 2017-148221.
AIA -First Inventor to File Status
Based on the US effective filing date of July 30, 2018 the claims, as amended below, have been examined under the AIA , first to file provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Replace claims 1 and 8 as follows.

 
8.  A method for preparing a stable thermolysin liquid preparation at a concentration of 0.1 mg/mL or higher and a pH of 9.5 to 11.5 said preparation not containing an added salt other than a buffer salt, wherein the thermolysin retains at least 90% activity after storage at 25°C for 3 hours, compared to the thermolysin activity prior to storage of the preparation.
 
	Add claim 9 as follows.
9. The method of claim 8 wherein the thermolysin retains at least 90% activity after storage at 25°C for 7 hours, compared to the thermolysin activity prior to storage of the preparation.
Authorization for this examiner’s amendment was given by V Lakshmanan on January 19, 2022.
Claims 4-5 and 7 are directed to non-elected, non-allowable subject matter.  Accordingly, claims 4-5 and 7 have been cancelled. (MPEP 821.02(a))   
Allowable Subject Matter
Claims 1-3, 6, and 8-9 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1-3, 6, and 8-9, are limited to thermolysin liquid preparations comprising thermolysin in a concentration of 0.1 mg/mL or higher and having a pH adjusted to higher than 9.0, the thermolysin liquid preparation not containing an added salt other than a buffer salt. This subject matter is free of the art.  The utility of said compositions, as having thermolysin activity, is credible based on reduction to practice (Figures 2-3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	
	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652